DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein a highest occupied molecular orbital energy level of the third layer is less than a highest occupied molecular orbital energy level of the first layer, and wherein the highest occupied molecular orbital energy level of the third layer energy level is less than a highest occupied molecular orbital energy level, as disclosed in Claim 1.
In the instant case, Cho et al. (US 2010/0213438) discloses in FIGS. 9-12 a quantum dot-based light emitting layer having quantum dot multilayer, wherein the quantum dot emission layer comprises a first layer comprising first quantum dots 17a, the first layer facing the first electrode, a second layer comprising second quantum dots 17b, the second layer facing the second electrode, and a third layer comprising third quantum dots 18, the third layer disposed between the first layer and the second layer, referring to FIG. 11. It is noted that the energy band diagram of the structure associated above is shown in FIG. 12, wherein the wherein a highest occupied molecular orbital energy level of the third layer 18 is higher than a highest occupied molecular orbital energy level of the 
Yamazaki (US 2006/0145168) discloses a light-emitting device and a method of making the same, wherein the light emission layer 309 comprises three organic layers 309a, 309b and 309cmade of the same material, and a cluster of organic substance 312 at the interface between the first and second emission layer and cluster of organic substances 311 is formed in the interface of the emission layer 309a and the emission layer 309b referring to FIG. 3B. Examiner notes that the corresponding energy band diagram is shown in FIG. 6A, where the electron trap region 601 and hole trap region 602 is formed where the highest occupied molecular orbital energy level of the cluster organic layer 312 is less than the highest occupied molecular orbital energy level of the layers 309a, 309b and 309c. Furthermore, the highest occupied molecular orbital energy level of the organic cluster 311 is less that than the highest occupied molecular orbital energy level of the layers 309a, 309b and 309c. This is contrary to the instant invention wherein such condition is achieved by only the third quantum dot emissive layer. Accordingly, no teaching, suggestion or motivation for the disclosed invention.
Furthermore, Murayama et al. (US 2016/0225947) discloses nanoparticles “quantum dots” and their application for light emitting devices, wherein the quantum dot 131 is interposed between a hole transport layer 136 and the electron transport layer 133, and between the shell part 132 and the electron transport layer 133, the hole block layer 134 is interposed which is formed from an electron transporting material such that the energy level vb1 of a valence band on the basis of a vacuum level is lower than the energy level vb2 of the valence band of the electron transport layer 133 or the HOMO level hl of 
Finally, Seo et al. (US 2017/0263878) disclose a light-emitting device comprises first electrode, first light-emitting layer over the first electrode (101) which comprises first light-emitting material and first organic compound, second light-emitting layer over first light-emitting layer which comprises second light-emitting material, second organic compound, third light-emitting layer over second light-emitting layer which comprises first light-emitting material, third organic compound, second electrode (102) over third light-emitting layer 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898